Title: From George Washington to Guy Carleton, 21 April 1783
From: Washington, George
To: Carleton, Guy


                        
                            Sir,
                            Head Quarters 21st April 1783
                        
                        I have the satisfaction of inclosing to your Excellency a Proclamation which I have received from the
                            Sovereign Power of the United States, ordering a cessation of hostilities as well by sea as by land, with directions that
                            the same should be published to all their subjects under my command.
                        In compliance with these instructions, the same hath been made public in the American Camp on the 19th and my
                            orders are given, that it should be made known & publicly proclaimed at all the Outposts of the American Army as
                            soon as possible.
                        In consequence of this Declaration and in conformity to the articles of the treaty, Congress have been
                            pleased to pass their Resolutions of the 15th instant, directing arrangements to be made for the liberation of all
                            prisoners, with other purposes which Your Excellency will collect from the inclosed copy, which I transmit for your
                            observation.
                        In a conference which I have Yesterday had with the Minister at War, agreeable to the terms of the
                            abovementioned resolution, it has been agreed between us, that the land prisoners should be liberated as soon as possible,
                            and that orders should immediately be given for commencing their march towards New York. But, as their situation, by being
                            removed to the interior of the country, is far distant from New York, which will make their march disagreeable and lengthy;
                            we have agreed to submit it to Your Excellency’s option, whether to have them marched the whole distance through the
                            Country, or to have them delivered at the nearest water which may be convenient for your Ships to receive them. Should You
                            choose the latter, the following arrangement has been determined. Those prisoners who are lodged at Frederick Town
                            & Winchester in the States of Virginia & Maryland, in number about 1500 including women &
                            children, will begin their march on the Route towards Baltimore, where they may arrive on the 10th of May; at which Time,
                            should your ships be ready to receive them there, they may be embarked & proceed to New York. If ships are not
                            directed to receive them at the Time mentioned at Baltimore, they will proceed by Land to the Delaware. The remainder of
                            the prisoners being in Pennsylvania, amounting to about 4,500, may all (excepting those at Reading, which are between 300
                            & 400) be embarked, with those from Frederick & Winchester, should they not be received at Baltimore, at
                            Philadelphia, provided your Ships are there by the 5th of May at farthest to receive them. Should ships not be ordered by
                            Your Excellency to take the prisoners by water, they will be marched, in convenient detachments of 500 each, through the
                            Country to Elizabeth Town, with all convenient expedition. In any case, those from Reading, being in the upper part of
                            Pennsylvania, will march directly to Elizabeth town.
                        It is also submitted to Your Excellencys option, to send or not, as You shall think proper, an additional
                            number of Officers, to attend the march of the prisoners through the Country, and to prevent any irregularities, that
                            disorderly persons may be disposed to commit.
                        In either alternative, respecting the receipt of the prisoners, Your Excellency will be pleased to give the
                            earliest information to the Minister at War in Philadelphia, of your determinations; that he may be able to make the
                            necessary & timely dispositions to pay all possible attention to your choice. To expedite this purpose, and for
                            the convenience of transmission, I enclose a Passport for such Officer as You shall think proper to charge with your
                            Dispatches on this occasion.
                        Respecting the other subjects contained in the enclosed resolution of Congress, as they may be discussed with
                            more precision & dispatch by a personal conference, than by writing, I have to propose a personal interview
                            between your Excellency & myself at some convenient time and intermediate place, such as may be agreed upon
                            by your Excellency & Colonel Humphrey, one of my Aides who will have the honor to deliver this letter. I would only
                            suggest that, in point of time, the earliest day that Your Excellency can name, will be most agreeable to me. Should the
                            proposed Interview be consented to, the Governor of this State, being particularly interested in any arrangements which
                            respects the restitution of the post of New York, will attend me on that occasion. With great consideration I have the
                            Honor to be Sir, Your Excellency’s Most obedient and most humble Servant
                        
                            (Signed) Geo: Washington
                        
                    